    -·--·                                                                                                                                                17
"   'AO ~458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                           v.                                      (For Offenses Committed On or After November 1, 1987)


                               Pedro Ciro-Huerta                                   CaseNumber: 3:19-mj-22238

                                                                                   Kris J. Kraus
                                                                                   Defendant's Attorney


     REGISTRATION NO. 85541298
     THE DEFENDANT:
      lZI pleaded guilty to count(s) 1 of Complaint
                                                ----'--------------------------
      0 was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                            Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

      D The defendant has been found not guilty on count(s)
                                       -------------------
      0 Count(s)                           dismissed on the motion of the United States.
                        ------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   · JZ1 TIME SERVED                             D ---~--~___ days

      lZI   Assessment: $10 WAIVED lZI Fine: WAIVED
      lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify .the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Monday, June 3, 2019
                                                                                 Date of Imposition of Sentence


     Received " . ,
                    ,_,_,_/~~?-·
                    /'?-<.
                    ~DU~S~M-'----l--f---'--
                                                   JUN 0 3 2019
                                          CL~ .Hi', US [)1S l ~~ICT 00~f{T
                                      SOUTHLRI~ OiSTf-~ICT OF CALn-_QRNIA
                                      BY                              _ OcPUTY
                                                                                 HAirP.LocK
                                                                                 UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                      3: 19-mj-2223 8
